

 
Exhibit (10)(ee)
 
 
J. ALEXANDER’S CORPORATION (THE “COMPANY”)
 
SUMMARY OF DIRECTOR AND EXECUTIVE OFFICER COMPENSATION
 
I. DIRECTOR COMPENSATION. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

       
RETAINERS
 
2012
   
Board retainer
 
$
15,000
 

 
In addition, non-employee directors are paid a fee of $1,500 for each attended
meeting of the Board or any Committee of which he or she is a member. Each
director who is not also an employee of the Company is eligible for grants of
non-qualified stock options under the Amended and Restated 2004 Equity Incentive
Plan. Generally, directors who are not employees of the Company have been
awarded options to purchase 10,000 shares of Common Stock upon joining the Board
and options to purchase 1,000 shares of Common Stock for each succeeding year of
service, with the exercise price equal to the fair market value of the Common
Stock on the date of grant. Pursuant to the terms of the Amended and Restated
2004 Equity Incentive Plan, no non-employee director is eligible for a grant of
incentive stock options under the Plan.
 
II. EXECUTIVE OFFICER COMPENSATION. The following table sets forth the fiscal
2012 annual base salaries provided for the Company’s Chief Executive Officer,
Chief Financial Officer and other highly compensated executive officers (the
“Named Officers”).  No bonuses were paid in connection with the Company’s bonus
plan pursuant to the Company’s Cash Incentive Performance Program for 2011, and
no discretionary bonuses were awarded relative to fiscal 2011 performance.
 
EXECUTIVE OFFICER
 
 
 
 
2012 SALARY
         
Lonnie J. Stout II
 
$
415,000
 
R. Gregory Lewis
 
$
216,500
 
J. Michael Moore
 
$
170,700
 
Mark A. Parkey
 
$
170,700
 

 
The following table sets forth the fiscal 2012 cash bonus targets as a
percentage of 2012 base salary set for the Company’s Named Officers under the
Company’s Cash Incentive Performance Program, adopted in connection with the
Amended and Restated 2004 Equity Incentive Plan.
 


EXECUTIVE OFFICER
 
THRESHOLD
   
TARGET
   
MAXIMUM
                     
Lonnie J. Stout II
  17.5%     35%     70%  
R. Gregory Lewis
  15.0%     30%     60%  
J. Michael Moore
  12.5%     25%     50%  
Mark A. Parkey
  12.5%     25%     50%  

 
The bonuses will generally be determined based upon the Company’s achieving
designated levels of earnings before net interest expense, income taxes,
depreciation, amortization, pre-opening expense, certain impairment charges, if
applicable, any stock option expense, any change in deferred compensation
accruals that result from interest rate changes, and any expenses associated
with a contested election of directors, or “adjusted EBITDA.”
 
The Named Officers are eligible to receive incentive awards pursuant to the
Company’s equity incentive plan.
 
III. ADDITIONAL INFORMATION. The foregoing information is summary in nature.
Additional information regarding director and Named Officer compensation will be
provided in the Company’s proxy statement to be filed in connection with the
2012 annual meeting of shareholders.